Citation Nr: 1606732	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  09-23 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral high frequency sensorineural hearing loss.  

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for degenerative joint disease, bilateral knees.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 1968, November 1968 to May 1973 and March 1974 to August 1990.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for high frequency sensorineural hearing loss.  The rating decision also reopened and denied claims for service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II, and service connection for sleep apnea.  

This matter also comes before the Board on appeal from an August 2007 rating decision that denied service connection for degenerative joint disease, bilateral knees.

When the issues on appeal were previously before the Board in January 2014, the Board explained that the June 2007 rating decision should have addressed the hypertension and sleep apnea claims on the merits.  38 C.F.R. § 3.156(b); see Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  As a result, the Board addressed these claims on the merits without undertaking a new and material evidence analysis.  The Board remanded all the issues now on appeal for additional development.  

The issue of entitlement to service connection for bilateral high frequency sensorineural hearing loss is now before the Board for final appellate consideration.  

The issues of service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II; service connection for sleep apnea; and service connection for degenerative joint disease, bilateral knees, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence, and the competent and credible lay evidence, does not show that the Veteran has hearing loss disability for VA purposes.


CONCLUSION OF LAW

Bilateral high frequency sensorineural hearing loss disability was not incurred in or aggravated by active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in a May 2005 letter.  Dingess notice was provided in a January 2007 letter.  The case readjudicated in a May 2009 statement of the case.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA and private medical records, medical records from Eglin AFB Hospital and statements from the Veteran and lay witnesses.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

A VA Disability Benefits Questionnaire (DBQ) was conducted in March 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in this case is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred in or aggravated by service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2015). 

The Board points out that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hensley also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he has bilateral high frequency sensorineural hearing loss due to noise exposure during active duty.  The Veteran implicitly contends that he has noticed hearing loss since active duty.  He is competent to so testify.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  He further contends that a physician and audiologist at Elgin AFB Hospital told him that his type of military noise exposure was the most likely cause of his hearing loss.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral high frequency sensorineural hearing loss.  The record does not show that the Veteran has bilateral high frequency sensorineural hearing loss disability for VA purposes.

The report of an audiogram performed at Eglin AFB Hospital in August 2006 (several months before the Veteran submitted his claim) appears to show that the Veteran has bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2015).  However, the Board observes that the audiogram is in the form of a graph and does not provide exact threshold levels.  

The report of the March 2014 VA audio DBQ set forth the Veteran's subjective complaints and his description of the functional impact of his hearing loss.  Current pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
20
25
LEFT
15
10
15
20
20

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  The diagnosis was bilateral sensorineural hearing loss (in the frequency range of 6000 Hz or higher frequencies).  The DBQ noted that the Veteran's service treatment records showed a bilateral worsening significant threshold shift in hearing between 1973 and 1990, and thus the Veteran's hearing loss was at least as likely as not related to or caused by his military noise exposure.  However, the report also points out that the Veteran's impaired hearing did not meet the criteria to be considered a disability for VA purposes [per 38 C.F.R. § 3.385].  

The Board also observes that the March 2014 audiometric findings do not represent hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Board further observes that the March 2014 VA audiometric findings, set forth in table form, are exact threshold levels.  As a result, they outweigh the August 2006 audiometric findings from Eglin AFB Hospital, which are set forth in a graph without exact threshold levels.  

Moreover, the August 2006 audiogram report did not specifically find that the Veteran's hearing loss satisfied the criteria for hearing loss for VA purposes.  By contrast, the March 2014 audiogram report did specifically find that the Veteran's hearing loss did not meet this criteria.  Significantly, this latter finding was also based on a review of the Veteran's entire record, including the August 2006 audiogram report.  

The remainder of the record contains no evidence that the Veteran has bilateral hearing loss for VA purposes.  

The Board recognizes the Veteran's statements made in support of his claim.  The Veteran is competent to report having sustained acoustic trauma during active duty.  Since his contentions are consistent with the circumstances of his service, such assertions are deemed to be credible.  The Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing noise exposure during service and hearing loss during or after service).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that his assertions are credible.  

However, the Veteran's contentions that he incurred bilateral hearing loss for VA purposes do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (whether the Veteran has bilateral hearing loss for VA purposes,) falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); Jandreau, supra (lay persons not competent to diagnose cancer).  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.

The Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As there is no evidence of a current bilateral hearing loss disability for VA purposes for which service connection may be granted, service connection is not warranted.

In sum, there has been no demonstration by competent clinical evidence of record that the Veteran is entitled to service connection for a bilateral high frequency sensorineural hearing loss disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral high frequency sensorineural hearing loss is denied.



REMAND

The Board observes that a March 2014 Hypertension DBQ recounted that the Veteran's service treatment records showed treatment for hypertension on January 29, 1968 (erroneously transcribed as 1698).  The DBQ related that the record reviewed by the VA examiner consisted of the Veteran's paper claims file.  The current record consists of the Veteran's eFolders.  

However, the Board's own review of the current eFolders is negative for the cited January 1968 treatment of hypertension.  The nature of the Board's de novo review means that it is the Board's responsibility to review all evidence (such as the Veteran's service treatment records).  It is clear that decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record.  38 U.S.C.A. § 7104 (West 2014).  Decisions of the Board are to be based on a review of the entire record.  38 C.F.R. § 19.7 (2015).  Therefore, on remand the AOJ should attempt to obtain the missing service medical record.

The Board's January 2014 remand noted that in December 2006 the Veteran submitted statements from lay witnesses that they had observed him have difficulty sleeping and trouble with snoring during active duty.  The Board found that a remand of this issue was necessary in order for the RO to obtain a VA medical opinion.  The Board asked that the examiner review the Veteran's medical history, including that set forth in the remand.  

The resulting March 2014 VA DBQ provided the opinion that it was less likely as not (less than 50 percent probability) that the Veteran's sleep apnea was incurred during or caused by active duty.  The DBQ explained in pertinent part that the Veteran's service treatment records were negative for a diagnosis of sleep apnea.  However, the DBQ ignored the lay statements from witnesses who had observed the Veteran have difficulty sleeping and trouble with snoring during active duty.  

The Board's January 2014 remand also noted that the Veteran's service treatment records show that he complained of joint pain at an August 1968 separation examination.  The accompanying physician's summary and elaboration noted a history of a swollen left knee.  The Board found that a remand of this issue was necessary in order for the RO to obtain a VA medical opinion.  The Board asked that the examiner review the Veteran's medical history, including that set forth in the remand.  

The resulting March 2014 VA knee and lower leg DBQ provided the opinion that it was less likely as not (less than 50 percent probability) that the Veteran's degenerative joint disease of the knees was incurred during or caused by active duty.  The DBQ explained that the evidence did not show a chronic knee problem or treatment, and the Veteran's service treatment records [only] reflected right knee pain, in 1980, without chronic complaints.  However, the DBQ ignored the August 1968 separation examination report showing that the Veteran complained of joint pain and had a history of a swollen left knee.  

As a result of the foregoing, the Board finds that the March 2014 DBQs are inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2012) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

The development requested by the Board's June 2014 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Using all available sources, obtain the January 29, 1968, service treatment record showing treatment for hypertension.

Document the efforts made to obtain this record along with any negative responses.

2.  Return copies of all relevant records from the Veteran's eFolders to the examiner who conducted the March 2014 VA sleep apnea DBQ (or a suitable substitute if this individual is unavailable) for an addendum.

Following a review of the relevant medical evidence, the medical history (including that set forth above regarding the lay statements from witnesses who had observed the Veteran have difficulty sleeping and trouble with snoring during active duty), and the March 2014 DBQ, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current sleep apnea is related to the Veteran's active duty.

The examiner is requested to provide a rationale for any opinion expressed.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Return copies of all relevant records from the Veteran's eFolders to the examiner who conducted the March 2014 VA knee and lower leg DBQ (or a suitable substitute if this individual is unavailable) for an addendum.

Following a review of the relevant medical evidence, the medical history (including that set forth above regarding the August 1968 separation examination report showing that the Veteran complained of joint pain and had a history of a swollen left knee), and the March 2014 DBQ, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current degenerative joint disease of the knees is related to the Veteran's active duty.  

The examiner is requested to provide a rationale for any opinion expressed.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

4.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


